PIERCE, Judge
(dissenting).
I would affirm.
As to the "second question” mentioned in the majority opinion, regarding the child’s welfare, I feel that suclUelement was inherent in the trial Judge’s order declining as of that date to change the custody provision.
As to the “first question” regarding material changes in circumstances of the parties, I do not feel we would be warranted in disturbing the Chancellor’s determination of the facts and in effect substituting our views on the very sensitive issue of child custody. As I read them, neither the Dunlap nor Bryan case is authority for such action here.
I respectfully dissent.